Citation Nr: 1541954	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for a bilateral eye disorder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board previously remanded this matter for additional development in August 2011 and June 2012.  The Board then denied the claim in a February 2013 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand, which set aside the February 2013 Board decision, and remanded the matter to the Board for further adjudication consistent with the Joint Motion.  In July 2014, the Board remanded this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in July 2014 for a VA examination and opinion regarding the Veteran's current bilateral eye disorder.  Although a VA examination was provided in September 2014 and an addendum opinion was obtained in April 2015, the Board finds that further remand is necessary for another opinion from a specialist.

In this regard, it remains unclear from the record and from the September 2014 and April 2015 VA examination reports whether the Veteran has a left eye disorder that is related to service, to include a current small foveal cyst or macular hole in the left eye, which the Veteran asserts has been seen by various ophthalmologists and is not being seen by VA examiners because they are optometrists.  The September 2014 VA examination report notes current or past diagnoses to include glaucoma and "macular hole LE," but states that no macular hole was present following an OCT (optical coherence tomography).  The report does not state whether a foveal cyst or impending/premacular hole is present.  Then, in the April 2015 addendum, the examiner referenced left eye "macular changes," stating that the findings for the left eye are well documented and continue to be present in the left eye, but does not elaborate on what left eye findings it is referring to.  The examiner further declined to provide an opinion regarding any relationship between the Veteran's current eye disorders and service, stating that one could not be offered without resorting to speculation because the Veteran's pre-military service records were not available to establish a healthy baseline.  

Given the foregoing, the Board finds that a new examination and opinion are necessary from an ophthalmologist.  The Veteran's eye medical history is complex, and in addition to the VA examination reports, VA treatment notes do not generally support the existence of a macular hole or foveal cyst.  For example, June 2014 and March VA optometry notes indicate a history of foveal cyst per outside medical doctor note dated December 6, 2007, but state that the history was not appreciated clinically and was not observed on OCT during those visits.  However, as noted, the Veteran has been generally examined by VA by optometrists and has asserted that an ophthalmologist is necessary to evaluate his eye disorders.  As such, the Board finds that a new examination and opinion by an ophthalmologist are necessary prior to adjudication of the Veteran's claim.

Additionally, on remand, all relevant records, to include OCT results should be obtained.  In this regard, it is unclear from the record whether the AOJ requested prior OCT reports referenced by the October 2011 VA examiner, as requested in the July 2014 Board's remand directives, and the record shows periodic OCT testing since October 2011.

As a final matter, the Board acknowledges the Veteran's concerns that private medical reports are being ignored by VA - in particular, an October 2009 private opinion - and that, with respect to the last remand in July 2014, "the train of events is just being repeated."  The Board assures the Veteran that such evidence is not being overlooked, and, regarding the October 2009 opinion specifically, while such is supportive of the Veteran's claim, it is insufficient to establish service connection for various reasons.  Primarily, it is insufficient because the opinion is speculative in nature to the extent that it states that a relationship between the Veteran's left eye disorder and sungazing in service "is certainly plausible."  Additionally, it is unclear from the October 2009 opinion whether the physician actually observed a foveal cyst or macular hole in describing "some pigment mottling around the fovea with a small, 200 micron, red intraretinal lesion."  As discussed, it does not appear that the December 2007 private notation of a small foveal cyst has been otherwise supported in the record despite repeated objective testing (optical coherence tomography).  Nevertheless, in light of the Veteran's concerns regarding the expertise of prior VA examiners, as well as ambiguous nature of the September 2014 and April 2015 opinions, the Board finds that a new examination and opinion from a specialist are necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any records referenced by the October 2011 VA examiner, including prior optical coherence tomography testing.  Additionally, obtain and associated the results of optical coherence tomography testing since October 2011.  If requested records are not available, the Veteran should be notified of such.

2.  The Veteran should be scheduled for a VA eye examination by an ophthalmologist.  All indicated tests and studies are to be performed, to include testing to determine the existence of any macular holes or foveal cysts.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

After thoroughly reviewing the record and examining    the Veteran, the examiner should list all diagnosed eye disorders identified on examination and explain whether any are congenital defects or refractive errors of the eye. For any diagnosed eye disorder that is not a congenital defect or refractive error, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder is related to active military service, including gazing at the sun to gauge the time. 

In providing the opinion, the examiner should specifically address the private December 2007 report, and June 2008, June 2009 and July 2010 VA notations of a small foveal cyst in the left eye and/or "small MH," as well as the October 2009 private specialist's opinion that the Veteran's macular findings are consistent with his history and that it is plausible that gradual vision loss is consistent with "old retinal phototoxicity."  The examiner should explain the reasons for all opinions provided. 

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of   the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



